Citation Nr: 1814199	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  10-48 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate disability rating in excess of 20 percent for instability of the left knee, status post knee replacement, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 from May 7, 2014 to February 1, 2018, in combination with a separate rating for status post knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO confirmed and continued previously assigned 10 percent disability ratings for the service-connected degenerative joint disease of the left knee and the right knee; and assigned a separate 10 percent disability rating for instability of the left knee.  The Veteran maintains higher ratings are warranted.  

After receiving the Veteran's substantive appeal to the Board, the RO issued a rating decision in April 2011 which increased the Veteran's service-connected left 
knee disability (rated under Diagnostic Code 5010-5260) from 10 percent to 20 percent, effective from August 31, 2010; and then further increased the disability rating to 30 percent effective from December 7, 2010.  

In November 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The Veteran underwent a total left knee replacement in July 2013.  In a December 2013 rating decision, the RO assigned a temporary total (100 percent) disability rating under 38 C.F.R. § 4.30 effective from July 12, 2013 through September 30, 2013, based on surgical treatment necessitating convalescence.  The RO also confirmed and continued the previously assigned 30 percent disability rating under Diagnostic 5010-5260, effective from October 1, 2013, following the termination of the 100 percent temporary total rating.  

In February 2014 the Board remanded the case to the RO for further development and adjudicative action.  Before the case was returned to the Board, the RO issued another rating decision in April 2014 which found that the December 2013 rating decision contained a clear and unmistakable error by erroneously assigning an effective date of October 1, 2013 for the reduction of the temporary total rating following convalescence from a total knee replacement.  The RO explained that following the left knee replacement, the RO should have recharacterized the Veteran's left knee disability as status post total left knee replacement and begun rating the disability under Diagnostic Code 5055, which rates prosthetic replacement of the knee joint as 100 percent disabling for one year following implantation of the prosthesis, and then rates the disability at a minimum of 30 percent and a maximum of 60 percent depending on the severity of the residuals.  Thus, the RO recharacterized the Veteran's disability as status post knee replacement and assigned a 100 percent rating under Diagnostic Code 5055 effective from July 12, 2013 through August 31, 2014 and a 30 percent rating thereafter.  In so doing, the RO discontinued rating the Veteran's left knee disability as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 and discontinued the assignment of a separate rating under Diagnostic Code 5257 for instability; and, began rating the disability under Diagnostic Code 5055 effective on July 12, 2013, the date of the left knee replacement surgery.  

In a June 2014 rating decision, the Appeals Management Center assigned a separate 20 percent disability rating for the service-connected instability of the left knee, effective from May 7, 2014.  

In a January 2017 decision, the Board denied a rating in excess of 10 percent for the service-connected left knee disability prior to January 9, 2010, granted an increased rating to 30 percent from January 9, 2010 through December 6, 2010, and denied a rating in excess of 30 percent from December 7, 2010 to July 12, 2013.  The Board also denied a separate disability rating in excess of 10 percent for the associated left knee instability prior to July 12, 2013.  The Board denied a disability rating in excess of 10 percent for the service-connected right knee disability; and, denied a rating in excess of 30 percent for the service-connected status post left knee replacement from September 1, 2014 onward.  Those issues are therefore not currently before the Board.

In light of conflicting decisions with respect to whether a separate rating for instability of the left knee violates the rule against pyramiding, when assigned in combination with a rating under Diagnostic Code 5055 for status post knee replacement residuals, the Board remanded the issue in January 2017 for clarification.  In the remand, the Board referred to an August 2014 annotation in the Veteran's electronic claims file, which suggested that an RO representative noted the discrepancy and indicated that it was a clear and unmistakable error (CUE) for the AMC to grant a separate 20 percent rating for left knee instability in combination with the 30 percent rating assigned following knee replacement.  

In response to the Board's request for clarification, the RO issued a rating decision in February 2017 proposing to sever service connection for instability of the left knee.  In March 2017 correspondence, the RO notified the Veteran of the proposed severance, explained why the severance was warranted, and indicated that the severance would take effect on the last day of the month following 60 days from the date of the final notification.  The Veteran did not timely request a hearing regarding this matter, and has not provided any evidence or argument to date as to why the RO should not move forward with the severance.  Nonetheless, the claims file does not reflect that the proposed severance became final before the case was returned to the Board.  

Accordingly, the Board remanded the matter again in July 2017 and directed the RO to issue a decision on the proposed severance.  In an October 2017 rating decision, the RO severed service connection for instability of the left knee, effective from February 1, 2018, the last day of the month following 60 days from the date of the final severance notification.  





FINDINGS OF FACT

1.  In a February 2017 rating decision, the RO proposed to sever service connection for instability of the left knee, effective from May 7, 2014 onward, on the basis of clear and unmistakable error in the assignment of a separate rating based on left knee instability under Diagnostic Code 5257, in conjunction with a rating assigned for status post left knee replacement under Diagnostic Code 5055; the Veteran was provided notice of this action in March 2017.  

2.  In an October 2017 rating decision, the RO severed service connection for instability of the left knee, effective from February 1, 2018.

3.  For the time period from May 7, 2014 to February 1, 2018, the Veteran was compensated twice for the same left knee instability (under Diagnostic Codes 5055 and 5257), resulting in pyramiding.

4.  Severance of service connection for instability of the left knee renders moot the Veteran's claim of entitlement to a disability rating in excess of 20 percent for instability of the left knee from February 1, 2018 onward.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for instability of the left knee from May 7, 2014 to February 1, 2018 are not met.  38 U.S.C. § § 1155, 5107, 5112; 38 C.F.R. § § 3.105, 3.500, 3.501, 4.14, 4.71a, Diagnostic Codes 5055, 5257 (2017).  

2.  There being no justiciable case or controversy remaining, the Veteran's claim for a rating in excess of 20 percent for left knee instability from February 1, 2018 onward, is dismissed.  38 U.S.C. §§ 5109A, 5112, 7105 (2012); 38 C.F.R. § 20.202 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, prior to the Veteran's July 12, 2013 left knee replacement, his service-connected left knee disability was rated pursuant to arthritis and limited motion, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, and a separate rating for instability was properly assigned under Diagnostic Code 5257.  

As noted above, an April 2014 rating decision correctly recharacterized the Veteran's disability following his left knee replacement as status post knee replacement and assigned a 100 percent rating under Diagnostic Code 5055 effective from July 12, 2013 through August 31, 2014 and a 30 percent rating thereafter.  In so doing, the RO discontinued rating the Veteran's left knee disability as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 and discontinued the assignment of a separate rating under Diagnostic Code 5257 for instability; and, began rating the disability under Diagnostic Code 5055 effective on July 12, 2013, the date of the left knee replacement surgery.  

Despite the above disposition, the Appeals Management Center (AMC), in a June 2014 rating decision, inexplicably assigned a separate 20 percent disability rating for instability of the left knee, effective from May 7, 2014.  

The RO subsequently recognized that it was a clear and unmistakable error for the AMC to assign a separate 20 percent disability rating for instability of the left knee from May 7, 2014 onward because the Veteran was already being compensated for all of his left knee symptomatology following his left knee replacement under Diagnostic Code 5055 (which specifically contemplates status post knee replacement residuals), with the assignment of a 100 percent rating assigned from July 12, 2103 and a 30 percent rating assigned from September 1, 2014.  In other words, the assignment of a separate 20 percent rating for instability effective from May 7, 2014 was essentially compensating the Veteran twice for a symptom that was already contemplated in the rating(s) under Diagnostic Code 5055.  The evaluation of the same manifestations under several diagnostic codes, known as pyramiding, must be avoided.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Accordingly, the RO severed service connection for instability of the left knee, effective from February 1, 2018.  Although the RO proposed the severance in February 2017, notice of the final severance was not issued until October 2017; therefore, the earliest possible effective date for the severance was February 1, 2018 (60 days following the last day of the month in which the Veteran received notice of the final severance).  38 C.F.R. §§ 3.105 (d), (e); 3.500, 3.501.  Moreover, the Veteran did not timely request a hearing regarding this matter, and did not provide any evidence or argument as to why the RO should not move forward with the severance during the time period between the February 2017 proposed severance and the final action in October 2017.  

Although the assignment of a separate disability rating for instability from May 7, 2014 through January 31, 2018 was deemed not proper, it would have been a procedural error to sever service connection prior to February 1, 2018 based on the laws and regulations governing reductions and discontinuances caused by VA administrative error.  See 38 C.F.R. §§ 3.105 (d), (e); 3.500, 3.501.

Nonetheless, because it was not proper to award a separate 20 percent rating for instability at any time following the July 2013 left knee replacement, it logically follows that it would be improper to award any separate compensable disability rating under Diagnostic Code 5257 in combination with a rating under Diagnostic Code 5055.  Accordingly, the assignment of a separate disability rating in excess of 20 percent for left knee instability is not warranted for the period from May 7, 2014 through January 31, 2018.  

Likewise, as the 20 percent disability rating for left knee instability has been severed effective from February 1, 2018 onward, it therefore follows that the claim for a rating in excess of 20 percent for instability of the left knee from February 1, 2018 onward is rendered moot by virtue of the severance of service connection.  

Accordingly, there now exists no justiciable case or controversy with respect to the claim for a rating in excess of 20 percent for instability of the left knee from February 1, 2018 onward.  

ORDER

A disability rating in excess of 20 percent for instability of the left knee from May 7, 2014 through January 31, 2018 is denied.  

The claim for a rating in excess of 20 percent for instability of the left knee from February 1, 2018 onward, is dismissed.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


